Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is WO 2007038801 A2 to Liu (IDS filed 5/1/2020).  Although Liu teaches a method of treating hyperkalemia in a human patient comprising administering to the human patient a composition comprising calcium poly-fluoroacrylate acid polymers crosslinked with a crosslinker, wherein the composition further comprises sorbitol, and wherein the patient is hyperkalemic before treatment and normokalemic after treatment (paragraphs 29-30, 47-48, 88-89, 243, 246, and 250-251), it fails to teach or fairly suggest administration of sorbitol-loaded, crosslinked (calcium 2-fluoroacyrlate)-divinylbenzene-1,7-octadiene copolymer prepared by slurrying cross-linked (calcium 2-fluoroacrylate)-divinylbenzene,1-7-octadiene copolymer with a sorbitol solution, wherein the human patient is normokalemic after 4 weeks of treatment. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        
July 30, 2021